Exhibit 10.06
 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Terms and Conditions


THIS AGREEMENT is made this 17  day of January ,  2009,  between INVO BioScience
Inc. (INVO), a Nevada Corporation having a place of business at 100 Cummings
Center, Suite 421E, Beverly, MA 01915 USA, and Centro de Reproduccion Humana de
Lima, having a place of business at Peru (“Distributor”).


INVO is the global manufacturer of INVOcell® Medical Devices


Distributor desires to obtain from INVO and INVO desires to grant to
Distributor, on the terms and conditions set forth below, the right to import,
sell and distribute the Products (as hereinafter defined) in the Territory (as
hereinafter defined).


INVO is entering into this Agreement based on assurances that Distributor will
devote its best efforts to market and sell the Products in the Territory for its
own account and will otherwise adhere to all the terms and conditions of this
Agreement.


The parties agree as follows:


1.             GRANT OF DISTRIBUTION RIGHTS


A.  
Subject to all of the terms and conditions of this Agreement (including the
attached Exhibits), INVO hereby grants Distributor an Exclusive Master,
non-transferable  distributorship as set forth in Exhibit C Exclusive
Distribution Milestones in the geographical territory described in Section 2
below (the "Territory") for its Products.  The "Products" are those items which,
as of the date of this Agreement, are attached as Exhibit A - Products, Pricing
& Terms, and are outlined below.



Products:
 
a.  
INVO branded products only, including:

 
i.  
 INVOcell®

 
ii.  
 INVOcell Block®

 
iii.  
Perforated Diaphragms



iv.  
Any other products that INVO, in its sole discretion, agrees to sell to
DISTRIBUTOR during the term hereof, including any non-standard/custom products,
as evidenced by an amendment to this Agreement signed by the parties;

 
1

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

v.  
Any improved or updated versions of the foregoing products or replacements of
discontinued products that are added to this Agreement by an amendment to this
Agreement signed by the parties

 
vi.  
Any other products actually purchased by distributor from INVO during the term
hereof that might be added to this agreement on a case-by-case basis;

 
 
The preceding products will be referred to throughout this Agreement as the
"Products."

 
B.  
The following are expressly excluded as Products under this Agreement:



 
     (i)
Products the international shipment of which is subject to prohibitions or
penalties imposed by United States laws or regulations;
       
      (ii) 
Products manufactured by INVO licensees in the Territory, if any;

 
 
     (iii)
Products which have been ordered by third parties but have not been delivered
before the commencement of this Agreement;



 
      (iv)
Products for which exclusive rights in the Territory have been granted to others
as of the date of this Agreement;



(v)  
Products for which territorial restrictions apply in a license, distribution or
other agreement through which INVO has acquired or retains the right to
distribute such products;



 
C.
Without limiting INVO’s other rights, INVO is expressly entitled (i) to sell or
solicit sales to persons located outside the Territory (even if such persons
request delivery into the Territory), (ii) to sell or solicit sales directly to
customers as a result of a multi-facility sales agreement entered into directly
by INVO and its customer, and (iii) to grant exclusive or non-exclusive
manufacturing, distribution and/or trademark licenses or agreements covering the
Products outside of the Territory and manufacturing licenses or agreements
within the Territory.



2.            TERRITORY


A.  
The "Territory" is the entire geographic territory of as defined in Exhibit B.
Distributor is appointed Distributor only for the Territory and will not
distribute or sell any Products to any parties located outside the
Territory.  Distributor will not distribute or sell Products in the Territory to
any person or entity which Distributor knows or should know will distribute or
sell Products outside the Territory.  Distributor will promptly notify INVO of
all sales requests received from potential customers outside the Territory for
products, including the Products, which are to be sold outside the
Territory.   INVO reserves the right to distribute, whether directly or
indirectly, any and all Products worldwide without restriction outside of the
Distributors defined territory to any other entity, including without limitation
to other distributors, dealers and original equipment manufacturers.



2

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3.             TERM OF AGREEMENT AND EARLY TERMINATION


A.           This Agreement will begin on commencement date above and will
continue for  _five (5) years until  January, 17,  2014.  Within ninety (90)
days of the anniversary of this Agreement, INVO and Distributor will review
Distributor's sales and payment performance and other compliance with the terms
of this Agreement during the prior Contract Year (as defined below).  Both
parties can decided to extended this agreement for an additional period of not
greater than one year.  For the purposes of this Agreement, "Contract Year"
means a twelve-month period beginning on the anniversary date of this Agreement.


B.           Early Termination.  Notwithstanding any other provisions of this
Agreement, this Agreement may be terminated before its normal expiration date
under the following circumstances:


1.           Either party has the right to terminate this Agreement at any time
by a written notice to the other party given no less than ninety (90) days in
advance of the intended date of termination.


2.           If either party defaults in the performance of any of its
obligations under this Agreement, the other party may give written notice to the
defaulting party specifying the nature and the extent of the default and
demanding a cure to the default, and the defaulting party will then have thirty
(30) days to cure each default.  If the default is not cured within thirty (30)
days of the date of notice, then the aggrieved party may by written notice
terminate this Agreement effective immediately upon the defaulting party's
receipt of the notice.


3.           If either party becomes bankrupt or insolvent, or makes an
assignment for the benefit of its creditors, or has a receiver appointed for it
or for any of its properties, the other party will have the right to terminate
this Agreement effective immediately upon the date of written notice to the
other party.


4.           INVO will have the right to terminate this Agreement immediately in
the event of a merger, consolidation, or change of control, directly or
indirectly, of Distributor or a transfer by, or agreement to transfer by,
Distributor of substantially all of its business or assets.


5.           INVO will have the right to terminate this Agreement immediately if
INVO believes in good faith that Distributor has defaulted in the performance of
any of its obligations under Article 6, 10 or 11 of this Agreement.
Nevertheless, INVO  may give written notice to the distributor specifying the
default and demanding a cure to the default, and the defaulting party will then
have thirty (30) days to cure each default.  If the default is not cured within
thirty (30) days of the date of notice, then the aggrieved party may by written
notice terminate this Agreement effective immediately upon the defaulting
party's receipt of the notice.




6. INVO will have the right to terminate this Agreement immediately upon written
notice to Distributor in the event that any other agreement existing between
INVO (or its affiliates) and Distributor (or its affiliates) terminates for
cause during the term of this Agreement.


7. If the government or Peruvian authority by any reason forbids the
commercialization of the product.

 
3

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.           Obligations Upon Termination


1.        In the event of the termination of this Agreement by INVO pursuant to
Sections 3.B.2. or 3.B.5., INVO will have the right to withhold payment of any
amounts owed by INVO under the Agreement as a set-off against any damages,
including fines and attorneys' fees, which INVO incurs as a result of
Distributor's default.


2.          Immediately upon the termination or expiration of this Agreement,
Distributor's appointment will terminate and all of Distributor's rights under
the Agreement will terminate, including the right to any additional payments,
severance or termination fees, or other termination claims, except that
Distributor will have the non-exclusive right to sell its remaining inventory of
the Products, subject to the terms and conditions of this Agreement. Following
any expiration or termination of this Agreement, if requested in writing by INVO
at its sole option, Distributor will within 30 days of request return all unsold
quantities of Products in its inventory. INVO will refund Distributor within 30
days of receipt of such returned inventory the purchase price paid for such
Products which exceeds all amounts due INVO under this Agreement or otherwise,
provided that such Products are in salable condition.


3.          The termination or expiration of this Agreement will operate as a
cancellation, as of the date of the termination, of all orders which have not
been shipped by INVO to Distributor and, thereafter, INVO will not be obligated
to fill such orders.  Distributor will be unconditionally obligated to take and
pay for all Products ordered and shipped prior to delivery of notice of
termination.  Within thirty (30) days after the date of termination or
expiration of the Agreement, Distributor will pay all outstanding invoices and
deliver to INVO any and all other sums due INVO from Distributor under the
Agreement and will return to INVO all trade secret and confidential information
belonging to INVO, along with any and all sales aids which INVO may have
supplied to Distributor under this Agreement.


4.           Upon the expiration or effective date of termination of this
Agreement, Distributor will immediately remove from its premises and elsewhere
all signs and advertising relating to INVO and the Products and will stop all
use of the INVO Trademarks and all other trademarks and trade names identified
with the Products.  Distributor will also ensure that all such use by any
assistant or subsidiary distributors or others claiming rights from Distributor
will also immediately cease and will no longer use, without INVO written
consent, any name, title, or expression in connection with any business in which
Distributor is engaged which, in the judgment of INVO, so nearly resembles any
trademark or trade name, or part thereof, owned by INVO, including the INVO
Trademarks, as to be likely to lead to confusion or uncertainty on the part of
the public.


Nevertheless, the DISTRIBUTOR would have the right to sell all the products
already bought after the termination of this agreement.


5.           It is understood by the parties hereto that in the event of the
termination of this Agreement or its expiration, INVO shall have no obligation
whatsoever to reimburse or otherwise compensate Distributor, in whole or in
part, for the capital or labor investment undertaken in connection with the
storage or distribution of the Products, including without limitation its
investment in personal or real property or any improvements thereto, any
personnel employed by Distributor engaged in the handling, storage or
distribution of the Products, for advertising, promotion or marketing efforts
undertaken in connection with the Products, or to compensate or indemnify
Distributor in any other way whatsoever, including without limitation on account
of the loss of prospective profits on anticipated sales or commitments in
connection with the business or goodwill of Distributor. Distributor
acknowledges that (i) Distributor has no expectation and has received no
assurances that its business relationship with INVO will continue beyond the
stated term of this Agreement or its  termination in accordance with the terms
of this Agreement, or that any investment by Distributor in the promotion of
Products will be recovered or recouped by virtue of this Agreement; and (ii)
Distributor will not have or acquire any vested, proprietary or other right in
the promotion of Products or in any goodwill created by its efforts under this
Agreement.  THE PARTIES ACKNOWLEDGE THAT THIS SECTION HAS BEEN INCLUDED AS A
MATERIAL INDUCEMENT FOR INVO TO ENTER INTO THIS AGREEMENT AND THAT INVO WOULD
NOT HAVE ENTERED INTO THIS AGREEMENT BUT FOR THE LIMITATIONS OF LIABILITY
OUTLINED IN THIS ARTICLE.


6.           The expiration or termination of this Agreement will not affect any
then existing obligation of either party with respect to moneys already owed or
to Confidential Information (as defined below).


4

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

4.             TERMS AND CONDITIONS OF SALE TO DISTRIBUTOR


A.           Purchase Orders.  Distributor will order Products from INVO and
INVO will sell Products to Distributor pursuant to the terms and conditions in
this agreement.  In the event of a conflict between the terms of Distributor's
purchase order and the terms of this Agreement, the terms of this Agreement will
control.  Each confirmed purchase order will be an agreement between Distributor
and INVO for the delivery of Products in accordance with this Agreement.  INVO
may amend its terms and conditions of sale on notice to Distributor, and such
amended terms and conditions will apply to all future orders placed by
Distributor.


B.           Price.  The price payable by Distributor for Products purchased
from INVO will be the Distributor Price outlined in Exhibit A. The Distributor
Price may be increased or decreased by INVO.  The effective date of such price
change will be upon ninety (90) days notice from INVO..  The Distributor
Price  does not include export packing charges, handling, shipping and insurance
charges, inspection fees, consular fees, import or export duties, taxes, and
levies (including but not limited to, value added, property, sales, use, or
similar taxes), whether imposed by the United States or any other foreign, state
or local government.  The payment of the full amount of all such fees, charges
or taxes will be the responsibility of the Distributor.  If INVO is required to
collect or pay any such fees, charges or taxes, the amounts so paid or collected
will be reimbursed by Distributor.  Distributor will provide INVO with
appropriate resale certificate numbers and other documentation satisfactory to
the applicable taxing authorities to substantiate any claim of exemption from
any such fees, charges or taxes.


C.            Payment.  An open terms credit limit may be established by INVO
based on financial documentation submitted by the Distributor.  Terms of payment
will be outlined in Exhibit A.  Payment for all purchase orders above the
established credit limit will be paid by confirmed, irrevocable letter of credit
unless otherwise agreed by the parties.  All payments will be made in United
States dollars. Failure to make any payment when due will be deemed a material
breach of this Agreement, and will entitle INVO to interest of overdue payments
at the rate of 1.5% (one and one half percent) per month.


D.           INVO Remedies.  In addition to any other legal or equitable
remedies INVO may have, INVO reserves the right to refuse to accept or to cancel
any purchase orders placed by Distributor and accepted by INVO, or to refuse or
delay shipment, if Distributor (i) fails to make any payment as provided for in
this Agreement or a INVO invoice, (ii) fails to meet reasonable credit or
financial requirements established by INVO, including any limitations on
allowable credit, or (iii) otherwise fails to comply with the terms and
conditions of this Agreement.


E.           Risk of Loss and Title to Products.  Risk of loss or damage to the
Products will pass to Distributor at INVO loading facility and INVO will have no
further responsibility for any damages or losses to the Products.  Distributor
must obtain insurance from an insurance company satisfactory to INVO covering
the Products in the amount equal to the purchase order price.  Title to the
Products will pass to Distributor when Products are loaded at INVO facility,
unless otherwise designated by INVO.


F.           Discontinued Distribution.  INVO reserves the right to discontinue
the distribution of any Products at any time, and to cancel any orders for
discontinued Products without liability of any kind to the Distributor or to any
other person by a written notice to the other party given no less than ninety
(90) days in advance of the intended date of discontinue.  No cancellation,
refusal or delay will be considered to be a termination or breach of this
Agreement by INVO.


G.           Changes to Products.  It is understood that the basic
specifications of any Product may be modified. INVO will notify immediately
Distributor of significant changes in specifications that will alter the use or
handling of the Product.


5

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

5.             GENERAL COMMERCIAL CONDITIONS


A.           Sales Promotion, Service and Assistance.  Distributor will, at its
own expense, use its best efforts to introduce, promote the sale of (including,
without limitation, visits to existing and potential customers and the use of
advertising, sales bulletins, product displays, and exhibits), fill the demand
for, and service the Products within the Territory, deal promptly with all
requests for service, and assist purchasers of the Products in the satisfactory
use of the Products.  Distributor should provide all appropriate information
regarding the Products to existing and potential customers in the Territory and
will promptly reply to all requests for information, as well as to all
correspondence or purchase orders from customers.  INVO may send its own
representatives to visit and advise customers in the Territory, but will notify
Distributor in advance of such visits. FOR THE AVOIDANCE OF DOUBT BOTH PARTIES
HEREBY RECOGNIZE THAT IT IS CRUCIAL THAT THE DISTRIBUTOR ACTS AS A FULLY FLEDGED
DISTRIBUTOR PURSUANT TO THE TERMS HEREOF AND NOT SIMPLY A SALES AGENT.


B.           Sales Structure.  Distributor will, at its own expense, set up and
consistently maintain adequate facilities for stocking the
Products.  Distributor will employ a trained and qualified sales organization
which must be adequate to cover the potential market for Products in the
Territory.  Distributor's sales people and clinical trainers will be trained by
INVO, in training courses scheduled from time to time by INVO.  These employees
of the Distributor will be the Distributor’s trainers who will be charged with
properly training the rest of the Distributor’s organization to maintain the
highest level of service to the customer. Distributor will pay any costs of
travel, room and board associated with the training.


C.           Inventory.  Distributor will maintain an adequate inventory of
Products (and accessories) at all times.  An "adequate inventory" is defined as
an inventory that will allow Distributor to promptly and efficiently supply
customers in the Territory.


D.           Safety, Health and Other Regulations.  Distributor will keep INVO
currently informed, in writing, of all governmental and/or technical regulations
that may apply to the Products in the Territory.  INVO will determine whether
any of the Products will be modified in order to conform to any such
regulations, but INVO will not be required to modify any of the Products.


E.           Resale Prices.  Distributor is free to set its resale prices.  All
resale prices will be outlined in a current price list for the Products, and
that price list will be consistently maintained by Distributor.


F.           Regulatory Approvals; Compliance with Law.


    1. INVO represents and warrants that the INVOcell® Product is approved in
European Union (EU) and Canada and has received ISO 12485 certification and the
CE mark.


  2. 
Distributor, at its own expense, will obtain all necessary permits and licenses
for the importation of the Products into the Territory and Distributor is
responsible for obtaining all necessary regulatory approvals and complying with
local laws regarding the distribution, sale or use of the Products within the
Territory.  INVO will cooperate with the Distributor in obtaining any necessary
approvals.





G.           Accurate Records; Reports of Operation.  Distributor agrees to
maintain accurate and complete books, records and accounts of transactions under
this Agreement.  Distributor will provide INVO with its financial reports,
reports of inventory levels, actual and forecast sales, market trends for the
sale of Products, and such other information as INVO reasonably requests.


1  The product is classified as a class 2 Medical Device and as such proper
record keeping must be maintained by the Distributor by Lot Number to the
customer and end user.


                2 The Distributor must instruct its customer of their
responsibility to maintain proper lot tracking records of each INVOcell® used in
a procedure.
 
6

--------------------------------------------------------------------------------


INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

H.           No Repackaging.  All shipments of the Products purchased by
Distributor will be marketed by Distributor in their original configuration
including the original labels provided by INVO.  Components should not be mixed,
repackaged, sold separately, or offered in any form other than that provided by
INVO.  The only exception to this is if local language operating instructions
are required by custom or law.


I.           Advertising.


1.           Subject to Section 5.I.2 and Article 11, all advertising by
Distributor will follow general advertising statements and specific instruction
as to the use of INVO Trademarks (as hereinafter defined) provided by INVO. The
INVO name and the INVO Trademarks will be featured in all advertising and
promotion by Distributor targeted to the Territory with respect to the Products
unless otherwise previously agreed upon in writing by INVO.  INVO may request
Distributor to alter its advertising, and Distributor will comply with all such
requests at its sole expense.  INVO will provide approved copy of recommended
materials bearing the INVO brand for use by the Distributor while this agreement
is in effect.


2.           Distributor agrees, upon request, to promptly discontinue any
advertising or practice which INVO reasonably determines might mislead or
deceive the public or which might be detrimental to the good name, trademarks,
trade names, goodwill or reputation of INVO  or the Products.  Distributor may
not advertise the Products outside the Territory.  Any Product which Distributor
advertises or otherwise represents to customers as being made by or obtained
from INVO must in fact be so made or obtained.


J.           Commercial Practices.  The Distributor will at all times respect
the laws and rules of commerce and fair competition in the Territory.


K.           Inspection.  Upon request, INVO and its representatives will have
reasonable access, during normal working hours, to Distributor's place(s) of
business and inventory stock to review Distributor's compliance with this
Agreement.


L.           Cooperation with Recall.  If INVO, or one of INVO suppliers,
institutes a recall or notification campaign, or similar program, with respect
to any one of the Products, Distributor will assist INVO in any way necessary to
comply with the terms and goals of the campaign or program.


M.           Limited Warranty.  INVO agrees to warrant the Products to
Distributor in accordance with its limited warranty in effect at the time of
shipment .  INVO’s limited warranty may be changed by INVO at any time in its
sole discretion upon thirty (30) days' written notice to Distributor.  INVO’s
limited warranty and other remedies provided under this Agreement are assignable
to Distributor's customers only when required under the law of the
Territory.  In the event that Distributor extends to any customer a warranty
which differs from INVO limited warranty, Distributor will be exclusively
responsible for such extended warranty, will support all consequences regarding
the warranty and will hold INVO harmless with regard to any warranty related
costs. INVO WILL HAVE NO LIABILITY TO DISTRIBUTOR, DISTRIBUTOR'S CUSTOMERS OR
OTHER THIRD PARTIES FOR CLAIMS OR DAMAGES OF ANY KIND, INCLUDING INCIDENTAL OR
CONSEQUENTIAL DAMAGES, OTHER THAN AS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT.
No employee, agent or representative of INVO has the authority to bind INVO to
any oral representation or warranty concerning any Product sold.  Any oral
representation or warranty made prior to the purchase of any Product and not set
forth in writing and signed by a duly authorized officer of INVO shall not be
enforceable by Distributor. INVO makes no warranty and shall have no obligation
with respect to expendable or consumable parts and supplies or with respect to
damage caused by or resulting from accident, misuse, neglect or unauthorized
installation, alterations or repairs to the Products.
 
7

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

INVO warrants to the original end user only for 60 days from such end user’s
purchase date of the Product(s), if used as authorized in accordance with INVO
specifications, will not have significant defects in materials or workmanship
that make the Products unusable. INVO makes no warranty or representation that
the Products will meet any end user’s specific requirements, that the operation
of the Products will be secure or error free, or that all defects in the
Products will be corrected.  INVO makes no warranty, implied or otherwise,
regarding the performance or reliability of any third party products such as
culture medium.  Unintended use, not following instructions for use
(IFU),  modification or repair of the Products voids all warranties.  INVO
EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY,
INCLUDING THE WARRANTIES OF MERCHANTABILITY, AND FITNESS FOR A PARTICULAR
PURPOSE.


N.             Warranty Return Procedures. Distributor shall be responsible for
and shall coordinate all communication with its resellers and end users
concerning warranty claims, maintenance and support requests, including without
limitation obtaining proof of purchase from the end user. Distributor shall
comply with INVO’s then current Product return procedure, which INVO may change
from time to time.  This procedure is called Return Material Authorization (RMA)
process. At its option, INVO shall repair or replace defective Product(s) that
are covered by INVO’s limited warranty and returned in accordance with INVO’s
RMA procedure by using new materials or provide a refund of the price paid to
INVO for such Product.  The Distributor shall pay for all shipping charges,
insurance, taxes, duties, and others charges for all RMA shipments. INVO shall
pay freight charges on shipments, duties, customs, taxes and other charges on
such shipments to Distributor of the repaired or replaced Product(s) under
warranty; however, Distributor shall pay all duties, customs, taxes and other
charges on such shipments.  Products that INVO determines are not defective, not
under warranty or not returned in compliance with INVO’s return (RMA) procedure
shall be returned to Distributor and Distributor shall pay all freight,
insurance, duty, taxes and others charges related to these Products.  It is the
Distributor’s responsibility to manage its inventory of INVO Products. The
products have a three (3) year shelf life and cannot be returned if they exceed
the expiration date (greater than three years old).


O.            Indemnification.  Distributor will defend, indemnify and hold
harmless INVO, its officers, directors, their successors, representatives and
assigns, and INVO affiliated companies against any and all liability, claims,
causes of action, suits, damages and expenses (including reasonable attorneys'
fees and expenses), which they, or any of them are or become liable for, or may
incur, or be compelled to pay by reason of any acts, whether of omission or
commission, that may be committed or suffered by Distributor, any of its
servants, agents or employees or any other persons who are connected with the
distribution of the Products in connection with the performance of this
Agreement.  Distributor releases INVO and its affiliated companies from any
direct, collateral, incidental or consequential damages, whether for personal
injury or property damage, in connection with Distributor's or such other
persons' sale or other disposal of any Product, except for such damages as are
covered by insurance.  INVO will not be liable to Distributor for any claim
arising from or based upon the combination or use of any Product with other
products not supplied by INVO, or arising from any alteration or modification by
Distributor or others of Products.  The provisions of this Section will survive
the termination of this Agreement.


P.            Status of the Parties. Distributor, its agents and employees are
in no way the sales representatives or agents of INVO for any purpose whatsoever
and have no right or authority to represent themselves or act as such or in any
way to bind INVO to any obligation to a third party, and they will not assume or
create in writing or otherwise any obligation of any kind, express or implied,
in the name of or on behalf of INVO, unless specifically authorized to do so in
writing by INVO and in accordance with the conditions specified by INVO


Q.            Distributor an Independent Contractor. The Distributor warrants
and agrees that it will be at all times an independent contractor, and that it
will do business at its own risk and for its own profit and not as a partner,
joint venture, agent or employee of INVO or of any of its affiliated
companies.  Distributor and its agents and employees will not be entitled to any
benefits, privileges or compensation given or extended by INVO to INVO’s
employees.  All sales personnel and other agents and employees of Distributor
will be deemed to be Distributor's agents and employees exclusively, and their
entire management, direction and control will be the responsibility of
Distributor.  Distributor will be responsible for any and all expenses, charges,
fees, and taxes that may be levied or imposed by any authority within the
Territory or elsewhere, upon Distributor by reason of its activities under this
Agreement.


R.            Limitation of Actions. Any cause of action for breach of warranty
must be brought by Distributor, if at all, within ninety (90) days from the date
the cause of action accrued.  Additionally any discrepancy in Distributor's
pricing or other charges shall be deemed waived by Distributor unless Customer
notifies Distributor thereof, in writing, within sixty (60) days from the date
of the invoice on which such disputed transaction is reflected.
 
8

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

6.             REPRESENTATIONS AND WARRANTIES OF DISTRIBUTOR


Distributor specifically represents, warrants and agrees to the following and
agrees to indemnify, defend and hold INVO and its affiliated companies harmless
from the results of any failure on its part to comply with the following:


A.           Distributor will comply in all respects with all United States and
foreign laws, regulations and standards applicable to its activities under this
Agreement as such laws, regulations and standards may be amended from time to
time ("Applicable Law"), and will conduct its activities in accordance with
professional business practices of honesty and integrity.  In that connection,
the Distributor represents and agrees:


1.          that it is familiar with the provisions of United States law
regarding international transactions, including, without limitation, the U.S.
Foreign Corrupt Practices Act and that it will comply in all respects and at all
relevant times with Applicable Law


2.          that it will from time to time confirm to INVO, upon written request
by INVO, that it is in compliance with Applicable Law, the Code of Conduct, and
any other INVO policy relating to the transaction of business in the Territory
that has been communicated to the Distributor; and


3.          that none of its partners, owners, principals, officers or staff
members are officials, officers or representatives of any government or
political party or a candidate for political office, and no part of the fees it
is to receive under the terms of this Agreement will be used for any purpose
which would violate Applicable Law.


B.       Distributor represents and warrants that it has full power and
authority to enter into and perform its obligations under this Agreement, and
that its performance will not conflict with or constitute a breach of or default
under any existing contract, promise or obligation of Distributor.


7.             RESPONSIBILITIES OF INVO


A.           INVO will furnish to Distributor current information on Products,
any price or information changes concerning the Products and will inform
Distributor of all changes to the Distributor Price outlined in Exhibit A with
prior notice of 90 days.


B.           INVO will cooperate with Distributor in promoting the sale of the
Products and will supply Distributor with product bulletins, price lists,
advertising material, regularly published literature and other sales promotion
aids, in the English language, of a type and in such amounts as INVO believes
will enhance the marketability of the Products.  The shipping costs, duties,
taxes, and other applicable expenses of such materials will be paid by
Distributor.  Exceptionally large quantities of any publication requested by
Distributor will be billed to Distributor at the reprint price.  INVO will
furnish to Distributor, upon request, and free of charge, photographs,
retouchings, negatives or engravings from INVO available stock, but Distributor
will pay for all literature or advertising in which it uses any such materials.


C.           INVO will be responsible for obtaining any necessary licenses for
the export of the Products from the United States.


D.           INVO will furnish to the Distributor such technical and clinical
advice, assistance and support as INVO believes is reasonable to enable the
Distributor to sell the Products, but INVO may bill the Distributor for outside
costs for such material (e.g., Instructions for Use  manuals - IFU).  If at any
time other than as previously scheduled by INVO, it is necessary for an INVO
employee or agent to travel to Distributor's facility in connection with such
sales, clinical or technical training, Distributor will reimburse INVO for all
reasonable costs incurred in connection with such visit.
 
9

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

8.             MINIMUM PURCHASE AMOUNTS


During the term of this Agreement, Distributor agrees to purchase from INVO a
minimum of Product, outlined in Exhibit C Milestones. Distributor expressly
acknowledges that such commitment is reasonable and a conservative estimate of
the amount of Product it can resell within the Territory.  The minimum purchase
quantity may be revised by the parties from time to time during the term of this
Agreement, but under no circumstances will the quantities for any year be less
than the quantities for the immediately preceding year.




9.             DISTRIBUTION OF OTHER PRODUCTS


 A.          Distributor will not, without INVO prior written consent, during
the term of this Agreement, manufacture, aid in the manufacture, export, sell,
distribute or otherwise handle competing products in the Territory or directly
or indirectly facilitate or promote the distribution or sale of any competing
products or hold or acquire, directly or indirectly, any participation in any
organization or entity selling, distributing or otherwise handling competing
products or manufacture or reproduce, in whole or in part, any Products, unless
otherwise agreed to in writing prior to the execution of this agreement.  For
the purposes hereof, "competing products" means any products similar to any of
the Products manufactured by INVO or which can be put to identical or similar
uses or which might compete with or hinder the sale of such
Products.  Non-compliance by Distributor with the provisions of this Section 9
during the term of this Agreement will constitute an incurable default under
this Agreement.


B.  
        If this Section 10 or any part of it is held by a court or arbitration
panel, administrative body or governmental agency of competent jurisdiction to
be invalid, illegal or unenforceable for any reason, it is agreed that within
such jurisdiction the restrictions set forth in Section 9 will automatically be
considered modified to embrace the greatest possible time and area of
restriction then permitted under applicable law, and such invalidity, illegality
or unenforceability will not impair the enforceability of these restrictions as
so modified nor in any manner otherwise affect the remaining provisions of this
Agreement.

 
10.              TECHNICAL INFORMATION; CONFIDENTIALITY


A.           INVO will furnish to Distributor technical information to assist
Distributor in the sale and service of the Products.  Distributor will reimburse
INVO for any costs incurred by INVO in obtaining such information from third
parties.  Distributor acknowledges that all technical and commercial information
and know-how (collectively, "Confidential Information") furnished by INVO and
its affiliated companies to Distributor during the term of this Agreement is
proprietary and is of a highly confidential and secret nature.


B.           All Confidential Information is given and received in strict
confidence and is to be used by Distributor solely for the purpose of carrying
out this Agreement.  Distributor will keep in strict confidence the Confidential
Information and will not, for any reason whatsoever, reveal, disclose, sell or
transfer any part of such Confidential Information, directly or indirectly, to
its own employees or agents or to any third party except as permitted by the
terms of this Agreement.


C.           In the performance of its obligations under this Section,
Distributor will at its own cost take all precautions and steps which may be
reasonably requested in order to protect Confidential Information (including the
bringing of legal action in order to ensure that others respect this undertaking
of confidentiality).  Nothing in this Agreement should be interpreted as
prohibiting INVO from bringing such legal actions at its own expense within or
outside the Territory as INVO may choose.


D.           Distributor will have the right to disclose Confidential
Information to those of Distributor's employees and its subsidiary distributors
who require the information and Distributor agrees to exercise a high degree of
care in the selection of its employees and subsidiary dealers to whom
Confidential Information will be disclosed, and to bind them to obligations of
confidentiality at least as stringent as those provided for in this Agreement.
Distributor will indemnify and hold harmless INVO for the consequences of any
unauthorized disclosure or misuse of such Confidential Information.
 
10

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

E.           Distributor's obligations set forth in this Section will survive
and remain in effect even after the expiration or the termination of the present
Agreement.


F.           It is expressly agreed that the obligations of Distributor to
maintain the confidentiality of Confidential Information under this Section will
not apply to any information which:


(a)          was in the public domain at the time of disclosure to Distributor;


(b)          was in the possession of Distributor without binder of secrecy
prior to disclosure to it; or


(c)          though confidential at the time of disclosure, subsequently becomes
part of the public domain through no fault of the Distributor.


G.         Distributor will immediately inform INVO if it becomes aware of any
violations of INVO Confidential Information rights within the Territory.  If
INVO, after consultation with Distributor but in its entire discretion, decides
to institute a legal action in its own name, it may do so at its own
expense.  Distributor may participate in such legal action at its own
cost.  INVO will have the final decision with regard to the conduct of all such
legal actions and will retain all settlements, recoveries and judgments arising
from such actions, after reimbursement to Distributor for out-of-pocket
expenses, if any, incurred by Distributor in connection with legal action taken
at INVO specific request.  If Distributor decides not to participate in such
legal action, it will cooperate with INVO and assign to INVO any claims it may
have, without compensation.

H.        Distributor's obligations upon the expiration or termination of the
Agreement is to return all confidential information and documents.


11.            TRADEMARKS


A.           Distributor acknowledges that the trademarks, trade names and logos
used by INVO in promoting its products and services (the "INVO Trademarks") are
the exclusive property of INVO or its affiliated companies.  Distributor
undertakes throughout the term of this Agreement to display the INVO Trademarks
in publications, signs and displays and in other suitable advertising and sales
promotion media in association with the names and/or illustrations of the
Products which are manufactured by INVO or its affiliated companies (the "INVO
Products") or such Products themselves only in a manner that is in compliance
with such rules and regulations regarding their use as INVO provides to the
Distributor.  Neither the Distributor nor any assistant or subsidiary dealer of
Distributor will acquire any right or interest whatsoever, as a result of this
Agreement, in any patents, the INVO Trademarks or other trademarks, trade names,
logos owned by INVO or its affiliated companies or other industrial property
rights of INVO or its affiliated companies or will use same in any manner except
as explicitly authorized by INVO.


B.          If any case of unfair competition or infringement by third parties
in the Territory of the INVO Trademarks or other trade names, trademarks or
other industrial property rights of INVO or its affiliated companies or of the
manufacturers of Products which are not INVO Products comes to the knowledge of
Distributor, the latter will inform INVO immediately.  INVO will, at its own
discretion, decide whether it will prosecute any such case of which it is so
notified and in what manner it will prosecute.  At the request of INVO,
Distributor will assist INVO to the best of its ability.


C.          Distributor will not use directly or indirectly, in whole or in
part, any of the INVO Trademarks or any other trademark or trade name that is
now or may hereafter be owned by INVO or its affiliated companies as part of
Distributor's corporate or business name, or in any way in connection with
Distributor's business, except to such extent and in such manner as INVO  may
specifically consent to in writing.


C.  
Distributor acknowledges that any breach of its obligations regarding INVO
Confidential Information will cause INVO irreparable injury for which there are
no adequate remedies at law, and therefore INVO will be entitled to equitable
relief in addition to all other remedies provided by this Agreement or available
at law.



11

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

12.           NOTICES


Any notice regarding this Agreement should be in writing and should be sent by
fax or by registered or certified mail, postage prepaid, to the party notified,
addressed to the party at its address or fax number outlined below, or any
updated address or fax number that the party may have submitted in writing to
the other party:












If to INVO at:                     INVO BioScience, Inc.
Attn:  Chief Financial Officer
Fax:  (978) 878-9505
Suite 421E
100 Cummings Center
Beverly, MA 01915


with a copy to:


If to Distributor at:   _________________________
                                                                                   
_________________________
                                                                                   
_________________________
                                                                                   
_________________________






13.           ENTIRE AGREEMENT; MODIFICATIONS


This Agreement and Exhibits attached form the entire Agreement and understanding
between the parties regarding this distributorship relationship.  This Agreement
may only be amended by a writing signed by duly authorized representatives of
both parties.


14.           FORCE MAJEURE


Neither party will be liable for any claim regarding a failure to perform under
this Agreement if the failure to perform is due to any cause beyond the party's
reasonable control, including without limitation, acts of God, acts of civil or
military authority, labor disputes, fire, riots, civil commotions, sabotage,
war, embargo, blockade, floods, epidemics, power shortages, or governmental
restrictions.


15.           ENGLISH LANGUAGE TEXT


This Agreement has been executed in the English language, and any interpretation
or construction of  this Agreement should be based on the English language text.
 
12

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

16.            APPLICABLE LAW


This Agreement has been entered into in the Commonwealth of Massachusetts and
will be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts  without giving effect to principles of conflicts
of law.  The parties also agree that all sales made by INVO to Distributor
during the term of this Agreement will be made, if made, by the acceptance by
INVO of orders in the Commonwealth of Massachusetts.  This Agreement will not be
subject to the United Nations Convention for the International Sale of Goods.
Exclusive jurisdiction of any disputes under this Agreement will lie in the
Commonwealth of Massachusetts and the Boston District of the Federal courts of
the United States of America.



17.            ASSIGNABILITY; SUCCESSORS AND ASSIGNS


This Agreement and the rights and obligations of Distributor outlined in this
Agreement are not assignable by Distributor, by operation of law or otherwise,
without the prior written consent of INVO BioScience, Inc.  Any attempted
assignment in violation of this Section will be considered void.  INVO will have
the right, without notice to Distributor, to assign all or any part of its
rights and obligations under this Agreement, but only to one of its affiliated
companies.  It is expressly agreed that this Agreement will be binding on and
will benefit the successors and permitted assigns of the parties.


18.            WAIVER


The failure of either party at any time to require performance by the other
party of any provision in this Agreement will not affect the full right to
require such performance at a future date, and a waiver of any one breach should
not be considered a waiver of any other breaches.


19.           EQUITABLE RELIEF


Distributor acknowledges that any breach of its obligations regarding INVO
Confidential Information and Trademarks will cause INVO irreparable injury for
which there are no adequate remedies at law, and therefore INVO will be entitled
to equitable relief in addition to all other remedies provided by this Agreement
or available at law.
 
20.           EXHIBITS


Attached to and are integral parts of this agreement, both parties are to
initial:


___           Exhibit A:  Price List & Terms


___           Exhibit B:  Territory


___           Exhibit C: Exclusive Distribution Milestones


___           Exhibit D:  _____


___           Exhibit E:  _____


13

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





21.  SIGNATURES




AGREED TO BY:


Centro de Reproduccion Humana de Lima INVO BioScience, Inc.




/s/Imelda Machado
Leon                                                                                                        /s/Brian
Files                   
By:    Imelda Machado
Leon                                                                                                   By:  Brian
Files
Title:  General
Manager                                                                                                          
Title:  VP of Government Relations


Date:   1/17/09                                                                                                                          
 Date:   1/17/09


14

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TERMS AND CONDITIONS


Exhibit A
Price List
(US dollars)


PRODUCTS


INVOCELL                                FG-002                                                                          
$
The INVOcell device is a three-part assembly enclosed in two separate packages.
Package 1 contains the inner chamber, the 2nd package contains the top and
bottom parts of the outer rigid shell.


INVOCELL
Block      FG-102                                                                                           $
The INVOcell Block is a device that holds the INVOCELL in a stationary position
allowing the embryologist to easily rotate the INVOCELL for inspection and
extraction.


 INVOCELL Small
Diaphragm      FG-205                                                                         
$
The INVOcell diaphragm is a specially designed retention device that will
prevent
 the INVOcell from becoming dislodged.


INVOCELL  Large
Diaphragm     FG-210                                                                          $


ADVISORY  SERVICES


Clinical
Training                                                                                  $
Sales
Training                                                                                     $
Expert
Consulting                                                                               $




PAYMENTS TERMS




50% 30 days in advance of shipment and the balance 15 days after receipt of
product








15

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TERMS AND CONDITIONS


Exhibit B
Exclusive Territory
 
 
COUNTRY of PERU



16

--------------------------------------------------------------------------------


 
INVO BioScience, Inc.
Exclusive Distribution Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





TERMS AND CONDITIONS



Exhibit C
Milestones


As a requisite to retain territory exclusivity the following milestones must be
adhered too based on a review of the territory and the market potential.


INVOcells must be purchased by the following intervals:


                       INVO
cell                                                                             
INVO cell
Time Period                                              Purchases in
Period                                                                Cumulative
Total
Initial Purchase                                                      
1st  6 months                                                      
12 months                                           
24 months                                           
36 months                                           
48 months                                           
60 months                                           








Forecast


 
Distributor is to provide a 12 month rolling forecast updated quarterly, to
allow INVO to ensure it maintains sufficient inventory to meet the Distributors
requirements.
 
 
If the Distributor’s Territory includes multiple counties it will provide the
forecasts by country.
 






17

--------------------------------------------------------------------------------



